 

Case 1:20-cr-O0066-AT Document 56 Filed O11 (ipatsetetemfa : a

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _ 1/4/2021
stiareaamamemacucaccpesce eames seengees! xX
|
UNITED STATES OF AMERICA | Docket: 20-cr-0066 (AT)
|
V. | MOTION TO FILE LATE NOTICE
| OF APPEAL PURSUANT TO
JAYVON KEITT, | FRAP 4(b)(4)
|
Defendant |
canaries: ace ee -X

 

MATTHEW J. GALLUZZO, an attorney admitted to practice before the U.S. District
Court for the Southern District of New York, does hereby affirm the following:

E.

to

6,

9,

I am an attorney on the Criminal Justice Act (CJA) panel for the Southern and Eastern
Districts of New York.

On December 29, 2020, I was “on duty” as the attorney for the CJA panel in the
Southern District of New York.

On December 29, 2020, 1 was contacted by Judge Torres’ staff about the possibility of
representing Jayvon Keitt in connection with an appeal.

On December 30, 2020, after speaking with prosecutors to ensure there were no
conflicts in my representation of Mr. Keitt, | accepted the assignment.

On December 30, Judge Torres entered an order appointing me as Mr. Keitt’s attorney
for the purpose of an appeal (see document 53)

Mr. Keitt’s prior attorney filed a motion for compassionate release on December 2,
2020 (see document 47). The government responded to the motion and the Court denied
the motion by written order on December 17, 2020 (see document 51).

According to the Court’s staff, Mr. Keitt wishes to appeal the December 17, 2020 denial
by this Court of his prior attorney’s motion for compassionate release. However. Mr.
Keitt also filed a pro se version of this motion received by the Court on December 22
(see document 52).

In light of COVID-19 and the holidays, I have been unable to communicate with my
client, though | have sent him a letter in the mail since my appointment as his counsel.

On January 4, 2021, I called the appellate clerk at the Southern District of New York
and was informed that there was no notice of appeal on file for Mr. Keitt. I further
communicated with a member of Judge Torres’ staff who explained to me that she

  
10.

Case 1:20-cr-O0066-AT Document 56 Filed 01/04/21 Page 2 of 2

believed that Mr. Keitt may have mailed in a pro se notice of appeal, but that it had not
yet been received.

Federal Rule of Appellate Procedure 4 requires that a notice of appeal for an order in a
criminal case be filed within 14 days of its entry. Regarding the December 17 denial of
Mr. Keitt’s motion for compassionate release, that deadline would have passed last
week. I now respectfully request that the Court permit me to file the late Notice of
Appeal attached to this motion, pursuant to FRAP 4(b)(4), on my client’s behalf.

11.1 submit that the request is reasonable in light of the change of counsel, the short of
amount of delay (four days), the holidays, and the inherent difficulty in communicating
with an incarcerated client during the pandemic.

12. Finally, | would note that Mr. Keitt has been previously determined to be without funds
to hire counsel. As such, his various fees for the appeal should be waived.

Respectfully submitted,
Matthew J. Gatluzzo vt
The Law Office of Matthew Galluzzo PLLC
11 Broadway Suite 715
New York, NY 10004
(212) 344-5180
cr:
AUSA Adam Hobson
VIA ECF
Enc.
GRANTED.
SO ORDERED.

Dated: January 4, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
